Title: To Alexander Hamilton from John Skey Eustace, [3 November 1798]
From: Eustace, John Skey
To: Hamilton, Alexander



Saturday Morning [New York, November 3, 1798]

Mr Eustace presents his compliments to general Hamilton, and sends him the packet for Col. P, which he permitted to be forwarded in this Way. The cover is left open, and the note on the first blank leaf of the book will serve as an advertisement; so that the general, in running over its contents, probably may be tempted (as he will certainly be enabled) to enforce some of the inferences, hastily drawn by the writer from the facts held forth—by a note or two on a separate paper, simply marked by a number indicative of the page it belongs to. This will be gratefully acknowledged; if therefore the general will peruse the private letter to Col. P. (sent some days ago) and join his influence to the writer’s entreaties for the adoption of the Queries contained in the printed letter (already forwarded) E. ventures to think much good may result to the Country. At any rate, if it is no more than threatened, as a future scourge of Gallicanism among us, even thus, in terrorem, no small advantage will accrue.
Mr. Eustace sincerely wishes general Hamilton a prompt apparition in the field of inspection—as this includes the great objects of personal and national concern and provides for that ample store of health which can alone produce this salutary effect, it is unnecessary to detail the compliments of usual salutation and validiction.
As the wish to serve as the extra aid-de-camp of general Hamilton was not officially conveyed, general Eustace now makes it a request, and would thank general Hamilton to accept his services, if they can be useful.

Major General Hamilton.

